Citation Nr: 0207688	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

The veteran was afforded a video hearing before the 
undersigned Member of the Board in March 2002.  



FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  There is credible supporting evidence that the veteran 
experienced an in-service stressor that has been clinically 
linked to the development of PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was afforded a VA examination in 
connection with his claims.  Identified treatment records 
have been associated with his claims folder.  Additionally, 
the RO has attempted to verify in-service stressors by 
starting the process of contacting the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), and the 
appellant himself secured Morning Reports detailing the 
operations of the 34th Engineering Battalion in Vietnam.  In 
the rating decision on appeal, statement of the case and 
supplemental statement of the case sent to the veteran, he 
was advised of the laws and regulations applicable to his 
claim as well as the basis for the denial of his claim.  The 
veteran has not identified any additional evidence in support 
of his claim.  Remanding to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board finds that because no evidence has been identified 
by any party as being absent from the record, any failure on 
the part of VA to notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 2002 U.S. 
Vet. App. Claims LEXIS 443 (June 19, 2002).

Therefore, the Board will address the merits of the veteran's 
claims on appeal.

Entitlement to service connection for PTSD:  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. § 
3.304(f).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id. 

The veteran claims entitlement to service connection for 
PTSD.  Service records reveal that he served in the Republic 
of Vietnam from March 1969 to March 1970, and personnel 
records reflect that he served there as a power roller 
operator with Company A, 34th Engineering Battalion 
(Construction).  The service medical records are silent for 
an in-service diagnosis of PTSD.

In this case, the veteran has a current diagnosis of PTSD, 
and a link between his currently symptomatology and claimed 
in-service stressors.  In this regard, the veteran indicated 
at an April 1999 VA examination that while in Vietnam, he 
drove a truck and was involved in minesweeping operations, 
investigating tunnels, and in picking up and transporting 
casualties.  He described being the target of sniper fire on 
multiple occasions.  He indicated that the most traumatic 
event was having to pick-up dead bodies.  Initially, after 
seeing dead Vietnamese bodies lying in a ditch, he became 
ill.  The appellant reported that he suffered from nervous 
spells where he would break out in a sweat and become short 
of breath.  These incidents reportedly would occur every two 
or three days.  He reported difficulty in sleeping and 
nightmares related to his experiences in Vietnam.  He could 
tolerate the company of a few people but would avoid going to 
stores or public places.  The diagnosis was chronic PTSD 
related to war experience.  

Having found that the veteran has a current diagnosis of PTSD 
that has been medically linked to claimed in-service 
stressors, the Board must now consider whether there is 
credible evidence that the in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A.. § 1154(b).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the appellant's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  Furthermore, available 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Notably, 
however, "corroboration of every detail, including the 
appellant's personal participation" in the claimed events, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997); Pentecost v. Principi, No. 00-
2083, slip op. at 6 (U.S. Vet. App. May 24, 2002).  

In this case, there is no contention that the veteran served 
in combat in Vietnam.  Although, the veteran claims that his 
truck convoy was the frequent target of sniper fire, there is 
no credible evidence that he served in a combat capacity.  
Accordingly, his lay testimony alone will not establish the 
occurrence of the claimed in-service stressor.  Cohen.

In statements submitted by the veteran, he claimed that while 
stationed in Phu Loi, the military base was subject to daily 
mortar and rocket fire attacks.  He did not witness injuries 
or deaths during the attacks but did witness structural 
damage.  He reported that he was the target of small arms 
fire on one occasion.  He also reported that he was 
responsible for removing body bags.  He further indicated 
that a friend, with a first name of Zeah, was killed in 
Vietnam.  

At the VA examination of April 1999, the veteran reported 
that he witnessed dead Vietnamese in a ditch.  The sight of 
which caused him to become physically ill.  He also reported 
that he picked-up and transported dead bodies.  

At an RO hearing in June 2000, the veteran reported that he 
served on a body bag detail for a few days in April 1969 in 
Lai Ki.  He indicated that he saw two dead, decomposed 
Vietnamese bodies in a ditch in May of June 1969.  

At a video conference hearing before the undersigned Member, 
the veteran reported that his truck convoy was frequently the 
target of sniper attacks and that his base was the target of 
mortar and rocket attacks.  He testified that he witnessed an 
event on April 11, 1969 at which time a soldier was injured 
when a hand grenade detonated.  He also revealed that on 
April 12, 1969, he participated in a truck convoy during 
which a truck stuck and killed a 7-year-old Vietnamese girl.  
Further, he discussed an incident where a serviceman was 
injured when he picked-up a booby-trapped coconut.  As a 
result of these incidents, the veteran indicated that he 
suffers from PTSD.  

Morning Reports for the 34th Engineer Battalion for the 
period from May 1, 1969 to July 31, 1969 associated with the 
claims folder confirm that on April 11, 1969, a soldier with 
Company A, 34th Engineer Battalion picked-up a hand grenade 
which exploded and caused multiple fragment wounds.  They 
also confirm, that on April 22, 1969, a 5-ton dump truck 
assigned to Company A, 34th Engineer Battalion ran over and 
killed a 7 year old Vietnamese girl.  

The Board finds that the Morning Reports as noted above, are 
credible corroborative evidence that the veteran was exposed 
to in-service stressors.  In this regard, they document two 
incidents as testified to by the veteran.  First, they 
document the incident with the hand grenade and secondly, 
they document the accidental death of the 7-year-old 
Vietnamese girl.  The Board notes that stressors concerning 
the transportation of dead bodies, rocket and mortar attacks, 
sniper attacks and an incident concerning the death on a 
serviceman known as Zeah are not confirmed by the Morning 
Reports.  Nevertheless, there is no requirement that each and 
every stressor as identified by the veteran be corroborated.  
Moreover, while the Morning Report do not list the veteran as 
a witness to claimed stressors, there is no requirement that 
the corroborative evidence specify the veteran's personal 
participation in the event.  The Morning Reports do indicate 
that Company A of the 34th Engineer Battalion was involved in 
the events.  The fact that the veteran was stationed with 
Company A when the events occurred strongly suggest that he 
was, in fact, exposed to a stressor.  Viewing the reports in 
the light most favorable to the veteran, the Board will infer 
his participation in the events.  

Therefore, resolving reasonable doubt in favor of the 
veteran, service connection for PTSD is warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

